PER CURIAM.
In light of the confusion in the record, we remand to the trial court to determine what amount of time appellant spent in jail on the possession of cocaine charge in lower court case number 99-387 CFA. The court should also consider whether the plea agreement contemplated ninety-three days of jail time credit on each of the cases to which appellant entered a plea.
On the other point on appeal, we affirm based on Hall v. State, 767 So.2d 560 (Fla. 4th DCA 2000).
STONE, POLEN and GROSS, JJ, concur.